Execution Version Exhibit 10. 2 Littelfuse Netherland C.V. €212,000,000 €117,000,000 1.14% Senior Notes , Series A, due December 8, 2023 €95,000,000 1.83% Senior Notes , Series B, due December 8, 2028 Note Purchase Agreement Dated December 8, 2016 Table of Contents SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES. 1 Section 1.1. Description of Notes. 1 Section 1.2. Additional Interest. 1 SECTION 2. SALE AND PURCHASE OF NOTES; GUARANTY. 2 Section 2.1. Sale and Purchase of Notes. 2 Section 2.2. Parent Guaranty. 2 Section 2.3. Subsidiary Guaranty. 3 SECTION 3. CLOSING. 3 SECTION 4. CONDITIONS TO CLOSING. 3 Section 4.1. Representations and Warranties. 3 Section 4.2. Performance; No Default. 4 Section 4.3. Compliance Certificates. 4 Section 4.4. Opinions of Counsel. 5 Section 4.5. Purchase Permitted By Applicable Law, Etc. 5 Section 4.6. Sale of Other Notes. 5 Section 4.7. Payment of Special Counsel Fees. 5 Section 4.8. Private Placement Number. 5 Section 4.9. Changes in Corporate Structure. 5 Section 4.10. Funding Instructions. 6 Section 4.11. Acceptance of Appointment to Receive Service of Process. 6 Section 4.12. Subsidiary Guaranties. 6 Section 4.13. Littelfuse, Inc. Note Purchase Agreement. 6 Section 4.14. Proceedings and Documents. 6 SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS. 6 Section 5.1. Organization; Power and Authority. 7 Section 5.2. Authorization, Etc. 7 Section 5.3. Disclosure. 7 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates. 8 Section 5.5. Financial Statements; Material Liabilities. 8 Section 5.6. Compliance with Laws, Other Instruments, Etc. 9 Section 5.7. Governmental Authorizations, Etc. 9 Section 5.8. Litigation; Observance of Agreements, Statutes and Orders. 9 Section 5.9. Taxes. 10 Section 5.10. Title to Property; Leases. 10 Section 5.11. Licenses, Permits, Etc. 10 Section 5.12. Compliance with ERISA. 11 -i- Section 5.13. Private Offering by the Company. 12 Section 5.14. Use of Proceeds; Margin Regulations. 13 Section 5.15. Existing Indebtedness; Future Liens. 13 Section 5.16. Foreign Assets Control Regulations, Etc. 13 Section 5.17. Status under Certain Statutes. 14 Section 5.18. Environmental Matters. 14 Section 5.19. Ranking of Obligations. 15 SECTION 6. REPRESENTATIONS OF THE PURCHASERS. 15 Section 6.1. Purchase for Investment. 15 Section 6.2. Source of Funds. 16 Section 6.3. Accredited Investor. 17 SECTION 7. INFORMATION AS TO OBLIGORS. 17 Section 7.1. Financial and Business Information. 17 Section 7.2. Officer’s Certificate. 20 Section 7.3. Visitation. 21 SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES. 22 Section 8.1. Maturity. 22 Section 8.2. Optional Prepayments with Make-Whole Amount. 23 Section 8.3. Prepayment for Tax Reasons. 23 Section 8.4. Prepayment in Connection with a Noteholder Sanctions Event. 25 Section 8.5. Prepayment upon Change of Control. 26 Section 8.6. Allocation of Partial Prepayments. 28 Section 8.7. Maturity; Surrender, Etc. 28 Section 8.8. Purchase of Notes. 28 Section 8.9. Make-Whole Amount and Modified Make-Whole Amount. 28 Section 8.10. Swap Breakage. 34 Section 8.11. Payments Due on Non-Business Days. 35 SECTION 9. AFFIRMATIVE COVENANTS. 35 Section 9.1. Compliance with Laws. 36 Section 9.2. Insurance. 36 Section 9.3. Maintenance of Properties. 36 Section 9.4. Payment of Taxes and Claims. 36 Section 9.5. Corporate Existence, Etc. 37 Section 9.6. Books and Records. 37 Section 9.7. Subsidiary Guarantors. 37 Section 9.8. Priority of Obligations. 38 SECTION 10. NEGATIVE COVENANTS. 39 Section 10.1. Transactions with Affiliates. 39 Section 10.2. Merger, Consolidation, Etc. 39 -ii- Section 10.3. Sale of Assets, etc. 40 Section 10.4. Line of Business. 41 Section 10.5. Economic Sanctions, Etc. 42 Section 10.6. Liens. 42 Section 10.7. Financial Covenants. 44 SECTION 11. EVENTS OF DEFAULT. 45 SECTION 12. REMEDIES ON DEFAULT, ETC. 47 Section 12.1. Acceleration. 47 Section 12.2. Other Remedies. 48 Section 12.3. Rescission. 49 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 49 SECTION 13. TAX INDEMNIFICATION; FATCA INFORMATION. 49 SECTION 14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. 53 Section 14.1. Registration of Notes. 53 Section 14.2. Transfer and Exchange of Notes. 53 Section 14.3. Replacement of Notes. 53 SECTION 15. PAYMENTS ON NOTES. 54 Section 15.1. Place of Payment. 54 Section 15.2. Payment by Wire Transfer. 54 SECTION 16. EXPENSES, ETC. 55 Section 16.1. Transaction Expenses. 55 Section 16.2. Certain Taxes. 55 Section 16.3. Survival. 56 SECTION 17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. 56 SECTION 18. AMENDMENT AND WAIVER. 56 Section 18.1. Requirements. 56 Section 18.2. Solicitation of Holders of Notes. 57 Section 18.3. Binding Effect, Etc. 57 Section 18.4. Notes Held by Obligors, Etc. 57 SECTION 19. NOTICES; ENGLISH LANGUAGE. 58 SECTION 20. REPRODUCTION OF DOCUMENTS. 59 SECTION 21. CONFIDENTIAL INFORMATION 59 -iii- SECTION 22. SUBSTITUTION OF PURCHASER 60 SECTION 23. PARENT GUARANTY. 61 Section 23.1. Unconditional Guaranty. 61 Section 23.2. Obligations Absolute and Unconditional. 62 Section 23.3. Certain Waivers. 63 Section 23.4. Obligations Unimpaired. 63 Section 23.5. Subrogation and Subordination. 64 Section 23.6. Term; Reinstatement of Guaranty. 64 SECTION 24. MISCELLANEOUS 65 Section 24.1. Successors and Assigns. 65 Section 24.2. Accounting Terms 65 Section 24.3. Severability. 66 Section 24.4. Construction, Etc. 66 Section 24.5. Counterparts. 66 Section 24.6. Governing Law. 67 Section 24.7. Jurisdiction and Process; Waiver of Jury Trial. 67 Section 24.8. Obligation to Make Payment in Euros. 68 -iv- SCHEDULE A — Defined Terms SCHEDULE 1(a) — Form of 1.14% Senior Note, Series A, due December 8, 2023 SCHEDULE 1(b) — Form of 1.83% Senior Note, Series B, due December 8, 2028 SCHEDULE 4.4(a)(i) — Form of Opinion of U.S. Special Counsel for the Obligors SCHEDULE 4.4(a)(ii) — Form of Opinion of Netherlands Special Counsel for the Company SCHEDULE 4.4(b) — Form of Opinion of Special Counsel for the Purchasers SCHEDULE 5.3 — Disclosure Materials SCHEDULE 5.4 — Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock SCHEDULE 5.5 — Financial Statements SCHEDULE 5.15 — Existing Indebtedness PURCHASER SCHEDULE — Information Relating to Purchasers EXHIBIT 2.3 — Form of Subsidiary Guaranty -v- Littelfuse Netherland C.V. €117,000,000 1.14% Senior Notes , Series A, due December 8, 2023 €95,000,000 1.83% Senior Notes , Series B, due December 8, 2028 December 8, 2016 To Each of the Purchasers Listed in the Purchaser Schedule Hereto : Ladies and Gentlemen: Littelfuse Netherland C.V., a limited partnership ( commanditaire vennootschap ) established under the laws of the Netherlands ((together with any successor thereto that becomes a party hereto pursuant to Section 10.2, the “Company” ) and Littelfuse, Inc., a Delaware corporation (the “Parent Guarantor” and, together with the Company, the “Obligors” ) agree with each of the purchasers whose names appear at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers” ) as follows: SECTION 1.Authorization of Notes. Section 1.1.Description of Notes . The Company will authorize the issue and sale of (i) €117,000,000 aggregate principal amount of its 1.14% Senior Notes, Series A, due December 8, 2023 (the “Series A Notes”) and (ii) €95,000,000 aggregate principal amount of its 1.83% Senior Notes, Series B, due December 8, 2028 (the “Series B Notes” and, together with the Series A Notes, the “Notes”). The Series A Notes shall be substantially in the form set out in Schedule 1(a) and the Series B Notes shall be substantially in the form set out in Schedule 1(b). Certain capitalized and other terms used in this Agreement are defined in Schedule A and, for purposes of this Agreement, the rules of construction set forth in Section 24.4 shall govern. Section 1.2.Additional Interest . (a)If the Consolidated Leverage Ratio exceeds 3.50 to 1.00 as permitted by Section 10.7(a), as evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a), the interest rate payable on the Notes shall be increased by 0.75% (the “Incremental Interest” ). Such Incremental Interest shall begin to accrue on the first day of the fiscal quarter following the fiscal quarter in respect of which such Officer’s Certificate was delivered (the “Incremental Interest Start Date” ), and shall continue to accrue until an Obligor has provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that, as of the last day of the fiscal quarter in respect of which such Officer’s Certificate is delivered, the Consolidated Leverage Ratio is not more than 3.50 to 1.00. In the event such Officer’s Certificate evidencing that the Consolidated Leverage Ratio is not more than 3.50 to 1.00 is delivered, the Incremental Interest shall cease to accrue on the last day of the fiscal quarter in respect of which such Officer’s Certificate is delivered. (b)Within 10 Business Days of the delivery of an Officer’s Certificate pursuant to Section 7.2(a) evidencing that the Consolidated Leverage Ratio exceeds 3.50 to 1.00, the Company shall pay to each holder of a Note the amount attributable to the Incremental Interest (the “Incremental Interest Payment” ) which shall be the product of (i) the aggregate outstanding principal amount of Notes held by such holder (or its predecessor(s) in interest) as of the first day that Incremental Interest begins to accrue with respect to the period covered by such Officer’s Certificate, (ii) 0.75% (to reflect the Incremental Interest) and (iii) 0.25 (to reflect that the Incremental Interest is payable quarterly). The Incremental Interest Payment, if any, shall be paid quarterly by wire transfer of immediately available funds to each holder of the Notes in accordance with the terms of this Agreement. (c)For avoidance of doubt, no Incremental Interest will be used in calculating any Make-Whole Amount or Modified Make-Whole Amount. (d)All payments of Incremental Interest in respect of any Swapped Note shall be made in Dollars. For purposes of determining the amount of Incremental Interest due and payable with respect to a Swapped Note, such amounts shall be converted to Dollars at the rate of exchange in effect on the Incremental Interest Start Date. SECTION 2. Sale and Purchase of Notes; GUARANTY. Section 2.1.Sale and Purchase of Notes . Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser and each Purchaser will purchase from the Company, at the Closing provided for in Section 3, the relevant Notes in the respective principal amount(s) and in the Series specified opposite such Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of the principal amount thereof. The Purchasers’ obligations hereunder are several and not joint obligations and no Purchaser shall have any liability to any Person for the performance or non-performance of any obligation by any other Purchaser hereunder. Section 2.2.Parent Guaranty . The payment by the Company of all amounts due with respect to the Notes, and the payment and performance by the Company of its obligations under this Agreement will be absolutely and unconditionally guaranteed by the Parent Guarantor pursuant to the guaranty set forth in Section 23 of this Agreement in favor of the holders of the Notes (the “Parent Guarant y”). 2 Section 2.3. Subsidiary Guaranty . (a)The payment by the Company of all amounts due with respect to the Notes and this Agreement and the performance by the Company of its obligations under this Agreement will be absolutely and unconditionally guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty Agreement, dated as of even date herewith, which shall be substantially in the form of Exhibit 2.3 attached hereto, in accordance with and subject to the provisions of Section 9.7 hereof (the “Subsidiary Guaranty” ). (b)A Subsidiary Guarantor shall be released and discharged from the Subsidiary Guaranty in accordance with Section 9.7(b). SECTION 3.Closing. The sale and purchase of the Notes to be purchased by each Purchaser shall occur at the offices of Chapman and Cutler LLP, at 10:00 a.m., Chicago time, at a closing (the “Closing” ) on December 8, 2016 or on such other Business Day thereafter on or prior to December29, 2016 as may be agreed upon by the Company and the Purchasers. At the Closing the Company will deliver to each Purchaser the Notes to be purchased by such Purchaser in the form of a single Note of each Series to be purchased by such Purchaser (or such greater number of Notes in denominations of at least € as such Purchaser may request) dated the date of the Closing and registered in such Purchaser’s name (or in the name of its nominee), against delivery by such Purchaser to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company in accordance with the funding instruction letter delivered by the Company to the Purchasers at least three Business Days prior to the Closing in accordance with Section 4.10. If at the Closing the Company shall fail to tender such Notes to any Purchaser as provided above in this Section 3, or any of the conditions specified in Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of all further obligations under this Agreement, without thereby waiving any rights such Purchaser may have by reason of such failure by the Company to tender such Notes or any of the conditions specified in Section 4 not having been fulfilled to such Purchaser’s satisfaction. SECTION 4. Conditions to Closing. Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of the following conditions: Section 4.1.Representations and Warranties. (a)Representations and Warranties of the Obligors . The representations and warranties of each of the Company and the Parent Guarantor in this Agreement shall be correct when made and at the Closing. (b)Representations and Warranties of the Subsidiary Guarantors . The representations and warranties of the Subsidiary Guarantors in the Subsidiary Guaranty shall be correct when made and at the time of the Closing. 3 Section 4.2.Performance; No Default. The Obligors and each Subsidiary Guarantor shall have performed and complied with all agreements and conditions contained in this Agreement and the Subsidiary Guaranty, as applicable, required to be performed or complied with by the Obligors and each Subsidiary Guarantor, as applicable, prior to or at the Closing. Before and after giving effect to the issue and sale of the applicable Notes (and the application of the proceeds thereof as contemplated by Section 5.14), no Default or Event of Default shall have occurred and be continuing. The Obligors and each Subsidiary shall not have entered into any transaction since the date of the Memorandum that would have been prohibited by Section 10 had such Section applied since such date. Section 4.3.Compliance Certificates. (a)Officer’s Certificate of the Obligors . Each Obligor shall have delivered to such Purchaser an Officer’s Certificate, dated the date of the Closing, certifying that the conditions specified in Sections 4.1(a), 4.2 and 4.9 have been fulfilled. (b)Secretary’s or Director’s Certificate of the Company . The Company shall have delivered to such Purchaser a certificate of its Secretary, an Assistant Secretary, a Director or another appropriate person, dated the date of the Closing, certifying as to (i) the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Notes and this Agreement and (ii) the Company’s organizational documents as then in effect. (c)Secretary’s or Authorized Officer’s Certificate of the Parent Guarantor . The Parent Guarantor shall have delivered to such Purchaser a certificate of its Secretary, an Assistant Secretary or another appropriate person, dated the date of the Closing, certifying as to (i) the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Parent Guaranty and this Agreement and (ii) the Parent Guarantor’s organizational documents as then in effect. (d)Officer’s Certificate of the Subsidiary Guarantors . Each Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated the date of the Closing, certifying that the conditions specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled. (e)Secretary’s Certificate of the Subsidiary Guarantors . Each Subsidiary Guarantor shall have delivered to such Purchaser a certificate, dated the date of the Closing, certifying as to (i) the resolutions attached thereto and other organizational proceedings relating to the authorization, execution and delivery of the Subsidiary Guaranty and (ii) the Subsidiary Guarantor’s organizational documents as then in effect. 4 Section 4.4.Opinions of Counsel. Such Purchaser shall have received opinions in form and substance satisfactory to such Purchaser, dated the date of the Closing (a) from (i) Baker & Hostetler LLP, U.S. special counsel for the Obligors, and (ii) Heussen B.V., Netherlands special counsel for the Company, substantially in the respective forms set forth in Schedules 4.4(a)(i) and 4.4(a)(ii) and covering such other matters incident to the transactions contemplated hereby as such Purchaser or its counsel may reasonably request (and the Obligors hereby instruct its counsel to deliver such opinions to the Purchasers) and (b) from Chapman and Cutler, LLP, the Purchasers’ special counsel in connection with such transactions, substantially in the form set forth in Schedule 4.4(b) and covering such other matters incident to such transactions as such Purchaser may reasonably request. Section 4.5.Purchase Permitted By Applicable Law, Etc. On the date of the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws and regulations of each jurisdiction to which such Purchaser is subject, without recourse to provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting limited investments by insurance companies without restriction as to the character of the particular investment, (b) not violate any applicable law or regulation (including Regulation T, U or X of the Board of Governors of the Federal Reserve System) and (c) not subject such Purchaser to any tax, penalty or liability under or pursuant to any applicable law or regulation, which law or regulation was not in effect on the date hereof. If requested by such Purchaser, such Purchaser shall have received an Officer’s Certificate certifying as to such matters of fact as such Purchaser may reasonably specify to enable such Purchaser to determine whether such purchase is so permitted. Section 4.6.Sale of Other Notes. Contemporaneously with the Closing, the Company shall sell to each other Purchaser and each other Purchaser shall purchase the Notes to be purchased by it at the Closing as specified in the Purchaser Schedule. Section 4.7.Payment of Special Counsel Fees. Without limiting Section 16.1, the Company shall have paid on or before the Closing the fees, charges and disbursements of the Purchasers’ special counsel referred to in Section 4.4 to the extent reflected in a statement of such counsel rendered to the Company at least one Business Day prior to the Closing. Section 4.8.Private Placement Number. A private placement number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been obtained for the Notes of each Series. Section 4.9.Changes in Corporate Structure. Neither Obligor nor any Subsidiary Guarantor shall have changed its jurisdiction of incorporation or organization, as applicable, or been a party to any merger or consolidation or succeeded to all or any substantial part of the liabilities of any other entity, at any time following the date of the most recent financial statements referred to in Schedule 5.5. 5 Section 4.10.Funding Instructions. At least three Business Days prior to the date of the Closing, each Purchaser shall have received written instructions signed by a Responsible Officer on letterhead of the Company confirming the information specified in Section 3 including (i) the name and address of the transferee bank, (ii) such transferee bank’s ABA number/Swift Code/IBAN and (iii) the account name and number into which the purchase price for the Notes is to be deposited. Section 4.11.Acceptance of Appointment to Receive Service of Process. Such Purchaser shall have received evidence of the acceptance by CT Corporation System of the appointment and designation provided for by Section 24.7(e) for the period from the date of the Closing to one (1) year after the latest maturity of Notes (and the payment in full of all fees in respect thereof). Section 4.12.Subsidiary Guaranties . The Subsidiary Guaranty shall have been duly authorized, executed and delivered by each Subsidiary Guarantor, shall constitute the legal, valid and binding contract and agreement of each Subsidiary Guarantor and such Purchaser shall have received a true, correct and complete copy thereof, along with an opinion of counsel reasonably satisfactory to the Purchasers covering such matters relating to each Subsidiary Guarantor and such Subsidiary Guaranty as the Purchasers may reasonably request. Section 4.13.Littelfuse, Inc. Note Purchase Agreement . The Obligors shall have delivered to the Purchasers’ special counsel on or before the date of Closing a fully executed copy of the Domestic Note Purchase Agreement in form and substance reasonably satisfactory to such Purchasers and such agreement shall be, or concurrently with this Agreement shall be, in full force and effect. Section 4.14.Proceedings and Documents. All corporate and other proceedings in connection with the transactions contemplated by this Agreement and all documents and instruments incident to such transactions shall be reasonably satisfactory to such Purchaser and its special counsel, and such Purchaser and its special counsel shall have received all such counterpart originals or certified or other copies of such documents as such Purchaser or such special counsel may reasonably request. SECTION 5. Representations and Warranties of the Obligors. The Obligors jointly and severally represent and warrant to each Purchaser that: 6 Section 5.1.Organization; Power and Authority. The Company is a limited partnership ( commanditaire vennootschap ) established under the laws of the Netherlands. The Parent Guarantor is a corporation duly organized and validly existing under the laws of its jurisdiction of organization. Each of the Obligors is, where applicable, in good standing under the laws of its jurisdiction of formation or organization and is duly qualified and, where applicable, is in good standing in each foreign jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Each of the Obligors has the requisite power and authority to own or hold under lease the properties it purports to own or hold under lease, to transact the business it transacts and currently proposes to transact, to execute and deliver this Agreement and the Notes (in the case of the Company) and this Agreement and the Parent Guaranty (in the case of the Parent Guarantor) and to perform the provisions hereof and thereof. Section 5.2.Authorization, Etc. This Agreement and the Notes have been duly authorized by all necessary action on the part of the Company and the Parent Guarantor. This Agreement constitutes, and upon execution and delivery thereof each Note will constitute, a legal, valid and binding obligation of the Company and the Parent Guarantor to the extent it is a party thereto, enforceable against such Person in accordance with its terms, except as such enforceability may be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii) general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). Section 5.3.Disclosure. The Parent Guarantor, through its agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a Private Placement Memorandum, dated October 2016 (the “Memorandum” ), relating to the transactions contemplated hereby. The Memorandum fairly describes, in all material respects, the general nature of the business and principal properties of the Parent Guarantor and its Subsidiaries. This Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and the documents, certificates or other writings delivered to the Purchasers by or on behalf of the Obligors prior to November18, 2016 in connection with the transactions contemplated hereby and identified in Schedule 5.3 (this Agreement, the Memorandum and such documents, certificates or other writings and such financial statements delivered to each Purchaser being referred to, collectively, as the “Disclosure Documents” ), taken as a whole, do not contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein not misleading in light of the circumstances under which they were made. Except as disclosed in the Disclosure Documents, since January 2, 2016 there has been no change in the financial condition, operations, business, properties or prospects of the Parent Guarantor or any Subsidiary except changes that could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. There is no fact known to either Obligor that could reasonably be expected to have a Material Adverse Effect that has not been set forth herein or in the Disclosure Documents. 7 Section 5.4.Organization and Ownership of Shares of Subsidiaries; Affiliates. (a) Schedule5.4 contains (except as noted therein) complete and correct lists of (i) the Parent Guarantor’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction of its organization, and the percentage of shares of each class of its capital stock or similar equity interests outstanding owned by the Parent Guarantor and each other Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii) the Parent Guarantor’s Affiliates, other than Subsidiaries, and (iii) the Obligor’s directors and senior officers. (b)All of the outstanding shares of capital stock or similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent Guarantor and its Subsidiaries have been validly issued, are fully paid and non-assessable and are owned by the Parent Guarantor or another Subsidiary free and clear of any Lien that is prohibited by this Agreement. (c)Each Subsidiary is a corporation or other legal entity duly organized, validly existing and, where applicable, in good standing under the laws of its jurisdiction of organization, and is duly qualified as a foreign corporation or other legal entity and, where applicable, is in good standing in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Each such Subsidiary has the corporate or other power and authority to own or hold under lease the properties it purports to own or hold under lease and to transact the business it transacts and currently proposes to transact. (d)No Subsidiary is subject to any legal, regulatory, contractual or other restriction (other than the agreements listed on Schedule 5.4 and customary limitations imposed by corporate law or similar statutes) restricting the ability of such Subsidiary to pay dividends out of profits or make any other similar distributions of profits to the Parent Guarantor or any of its Subsidiaries that owns outstanding shares of capital stock or similar equity interests of such Subsidiary. Section 5.5.Financial Statements; Material Liabilities. The Obligors have delivered to each Purchaser copies of the financial statements of the Parent Guarantor and its Subsidiaries listed on Schedule 5.5. All of such financial statements (including in each case the related schedules and notes) fairly present in all material respects the consolidated financial position of the Parent Guarantor and its Subsidiaries as of the respective dates specified in such Schedule and the consolidated results of their operations and cash flows for the respective periods so specified and have been prepared in accordance with GAAP consistently applied throughout the periods involved except as set forth in the notes thereto (subject, in the case of any interim financial statements, to normal year-end adjustments). The Parent Guarantor and its Subsidiaries do not have any Material liabilities that are not disclosed in the Disclosure Documents. 8 Section 5.6.Compliance with Laws, Other Instruments, Etc. The execution, delivery and performance by the Obligors of this Agreement and the Notes (in the case of the Company) and the Parent Guaranty (in the case of the Parent Guarantor) will not (i) contravene, result in any breach of, or constitute a default under, or result in the creation of any Lien in respect of any property of either Obligor or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate charter, memorandum of association, articles of association, regulations or by-laws, shareholders agreement or any other Material agreement or instrument to which either Obligor or any Subsidiary is bound or by which either Obligor or any Subsidiary or any of their respective properties may be bound or affected, (ii) conflict with or result in a breach of any of the terms, conditions or provisions of any order, judgment, decree or ruling of any court, arbitrator or Governmental Authority applicable to either Obligor or any Subsidiary or (iii) violate any provision of any statute or other rule or regulation of any Governmental Authority applicable to either Obligor or any Subsidiary. Section 5.7.Governmental Authorizations, Etc. No consent, approval or authorization of, or registration, filing or declaration with, any Governmental Authority is required in connection with the execution, delivery or performance by either Obligor of this Agreement or the Notes (in the case of the Company) or the Parent Guaranty (in the case of the Parent Guarantor), including any thereof required in connection with the obtaining of Euros to make payments under this Agreement, the Notes or the Parent Guaranty and the payment of such Euros to Persons resident in the United States of America, other than routine filings after the date of this Agreement with the state “blue sky” authorities that are required to claim any exemption under “blue sky” laws, if any. It is not necessary to ensure the legality, validity, enforceability or admissibility into evidence in Netherlands of this Agreement, the Notes or the Parent Guaranty that any thereof or any other document be filed, recorded or enrolled with any Governmental Authority, or that any such agreement or document be stamped with any stamp, registration or similar transaction tax (except for court fees payable in connection with the enforcement of this Agreement, the Notes or the Parent Guaranty in Dutch courts). Section 5.8.Litigation; Observance of Agreements, Statutes and Orders. (a) There are no actions, suits, investigations or proceedings pending or, to the best knowledge of either Obligor, threatened against or affecting either Obligor or any Subsidiary or any property of either Obligor or any Subsidiary in any court or before any arbitrator of any kind or before or by any Governmental Authority that could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. (b)Neither Obligor nor any Subsidiary is (i) in default under any agreement or instrument to which it is a party or by which it is bound, (ii) in violation of any order, judgment, decree or ruling of any court, any arbitrator of any kind or any Governmental Authority or (iii) in violation of any applicable law, ordinance, rule or regulation of any Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations that are referred to in Section5.16), in each case, which default or violation could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. 9 Section 5.9.Taxes. (a) The Parent Guarantor and its Subsidiaries have filed all tax returns that are required to have been filed in any jurisdiction, and have paid all taxes shown to be due and payable on such returns and all other taxes and assessments levied upon them or their properties, assets, income or franchises, to the extent such taxes and assessments have become due and payable and before they have become delinquent, except for any taxes and assessments (i) the amount of which, individually or in the aggregate, is not Material or (ii) the amount, applicability or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which the Parent Guarantor or a Subsidiary, as the case may be, has established adequate reserves in accordance with GAAP. Neither Obligor knows of any basis for any other tax or assessment that could, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. The charges, accruals and reserves on the books of the Parent Guarantor and its Subsidiaries in respect of federal, national, state or other taxes for all fiscal periods are adequate. (b)No liability for any Tax, directly or indirectly, imposed, assessed, levied or collected by or for the account of any Governmental Authority of Netherlands or any political subdivision thereof will be incurred by either Obligor or any holder of a Note as a result of the execution or delivery of this Agreement, the Notes or the Parent Guaranty and no deduction or withholding in respect of Taxes imposed by or for the account of Netherlands or, to the knowledge of either Obligor, any other Taxing Jurisdiction, is required to be made from any payment by the Company or the Parent Guarantor under this Agreement, the Notes or the Parent Guaranty except for any such liability, withholding or deduction imposed, assessed, levied or collected by or for the account of any such Governmental Authority of Netherlands arising out of circumstances described in clause (i), (ii) or (iii) of Section 13(b). Section 5.10.Title to Property; Leases. Each Obligor and its Subsidiaries have good and sufficient title to their respective properties that individually or in the aggregate are Material, including all such properties reflected in the most recent audited balance sheet referred to in Section 5.5 or purported to have been acquired by the either Obligor or any Subsidiary after such date (except as sold or otherwise disposed of in the ordinary course of business), in each case free and clear of Liens prohibited by this Agreement except for defects in title that could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. All leases that individually or in the aggregate are Material are valid and subsisting and are in full force and effect in all material respects. Section 5.11.Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries own or possess all licenses, permits, franchises, authorizations, patents, copyrights, proprietary software, service marks, trademarks and trade names, or rights thereto, that individually or in the aggregate are Material, without conflict with the rights of others except for those conflicts that could not be reasonably expected to have a Material Adverse Effect. 10 (b)No product or service of either Obligor or any of its Subsidiaries infringes in any material respect any license, permit, franchise, authorization, patent, copyright, proprietary software, service mark, trademark, trade name or other right owned by any other Person, except for that which could not be reasonably expected to have a Material Adverse Effect. (c)There is no violation by any Person of any right of either Obligor or any of its Subsidiaries with respect to any license, permit, franchise, authorization, patent, copyright, proprietary software, service mark, trademark, trade name or other right owned or used by either Obligor or any of its Subsidiaries except for that which could not be reasonably expected to have a Material Adverse Effect. Section 5.12.Compliance with ERISA. (a) Each Obligor and each ERISA Affiliate have operated and administered each Plan in compliance with all applicable laws except for such instances of noncompliance as have not resulted in and could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. Neither Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of the Code relating to employee benefit plans (as defined in section 3 of ERISA), and no event, transaction or condition has occurred or exists that could, individually or in the aggregate, reasonably be expected to result in the incurrence of any such liability by any Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the rights, properties or assets of any Obligor or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise tax provisions under the Code or federal law or section 4068 of ERISA or by the granting of a security interest in connection with the amendment of a Plan, other than such liabilities or Liens as would not be individually or in the aggregate Material. (b)The present value of the aggregate benefit liabilities under each of the U.S. Plans (other than Multiemployer Plans), determined as of the end of such Plan’s most recently ended plan year on the basis of the actuarial assumptions specified for funding purposes in such Plan’s most recent actuarial valuation report, did not exceed the aggregate current value of the assets of such Plan allocable to such benefit liabilities by more than $1,000,000 in the case of any single Plan and by more than $1,000,000 in the aggregate for all Plans. The present value of the accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan that is funded, determined as of the end of the Parent Guarantor’s most recently ended fiscal year on the basis of reasonable actuarial assumptions, did not exceed the current value of the assets of such Non-U.S. Plan allocable to such benefit liabilities by more than $9,000,000. The term “benefit liabilities” has the meaning specified in section 4001 of ERISA and the terms “current value” and “present value” have the meaning specified in section 3 of ERISA. 11 (c)Neither Obligor nor any ERISA Affiliate has incurred (i) withdrawal liabilities (and are not subject to contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer Plans that individually or in the aggregate are Material or (ii) any obligation in connection with the termination of or withdrawal from any Non-U.S. Plan that individually or in the aggregate are Material. (d)The expected postretirement benefit obligation (determined as of the last day of the Parent Guarantor’s most recently ended fiscal year in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 715-60, without regard to liabilities attributable to continuation coverage mandated by section 4980B of the Code) of either Obligor and its Subsidiaries is not Material. (e)The execution and delivery of this Agreement and the issuance and sale of the Notes hereunder will not involve any transaction that is subject to the prohibitions of section 406 of ERISA or in connection with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by the Obligors to each Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon and subject to the accuracy of such Purchaser’s representation in Section 6.2 as to the sources of the funds to be used to pay the purchase price of the Notes to be purchased by such Purchaser. (f)All Non-U.S. Plans have been established, operated, administered and maintained in compliance with all laws, regulations and orders applicable thereto, except where failure so to comply could not be reasonably expected to have a Material Adverse Effect. All premiums, contributions and any other amounts required by applicable Non-U.S. Plan documents or applicable laws to be paid or accrued by either Obligor and its Subsidiaries have been paid or accrued as required, except where failure so to pay or accrue could not be reasonably expected to have a Material Adverse Effect. (g)The Parties agree that, notwithstanding anything herein to contrary, the only representations and warranties of the Obligors in this Section 5 relating to employee benefit plans are those contained in this Section 5.12. Section 5.13.Private Offering by the Company. Neither of the Obligors nor anyone acting on its behalf has offered the Notes or any similar Securities for sale to, or solicited any offer to buy the Notes or any similar Securities from, or otherwise approached or negotiated in respect thereof with, any Person other than the Purchasers and not more than 30 other Institutional Investors, each of which has been offered the Notes at a private sale for investment. Neither of the Obligors nor anyone acting on its behalf has taken, or will take, any action that would subject the issuance or sale of the Notes to the registration requirements of section 5 of the Securities Act or to the registration requirements of any Securities or blue sky laws of any applicable jurisdiction, including the jurisdiction of organization of either Obligor. 12 Section 5.14.Use of Proceeds; Margin Regulations. The Company will apply the proceeds of the sale of the Notes hereunder for general corporate purposes. No part of the proceeds from the sale of the Notes hereunder will be used, directly or indirectly, for the purpose of buying or carrying any margin stock within the meaning of Regulation U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading in any Securities under such circumstances as to involve either Obligor in a violation of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock does not constitute more than 5% of the value of the consolidated assets of the Parent Guarantor and its Subsidiaries and the Obligors do not have any present intention that margin stock will constitute more than 5% of the value of such assets. As used in this Section, the terms “margin stock” and “purpose of buying or carrying” shall have the meanings assigned to them in said Regulation U. Section 5.15.Existing Indebtedness; Future Liens. (a) Except as described therein, Schedule 5.15 sets forth a complete and correct list of all outstanding Indebtedness of the Parent Guarantor and its Subsidiaries, other than Indebtedness owed to the Parent Guarantor or the Subsidiaries, as of the date of this Agreement (including descriptions of the obligors and obligees, principal amounts outstanding, any collateral therefor and any Guaranties thereof), since which date there has been no Material change in the amounts, interest rates, sinking funds, installment payments or maturities of the Indebtedness of the Parent Guarantor or its Subsidiaries. Neither the Parent Guarantor nor any Subsidiary is in default and no waiver of default is currently in effect, in the payment of any principal or interest on any Indebtedness of the Parent Guarantor or such Subsidiary and no event or condition exists with respect to any Indebtedness of the Parent Guarantor or any Subsidiary that would permit (or that with notice or the lapse of time, or both, would permit) one or more Persons to cause such Indebtedness to become due and payable before its stated maturity or before its regularly scheduled dates of payment. (b)Except as disclosed in Schedule 5.15, neither Obligor nor any Subsidiary has agreed or consented (i) to cause or permit any of its property, whether now owned or hereafter acquired, to be subject to a Lien that secures Indebtedness or (ii) to cause or permit in the future (upon the happening of a contingency or otherwise) any of its property, whether now owned or hereafter acquired, to be subject to a Lien that secures Indebtedness. (c)Neither Obligor nor any Subsidiary is a party to, or otherwise subject to any provision contained in, any instrument evidencing Indebtedness of such Obligor or such Subsidiary, any agreement relating thereto or any other agreement (including its charter or any other organizational document) which limits the amount of, or otherwise imposes restrictions on the incurring of, Indebtedness of such Obligor or such Subsidiary, except as disclosed in Schedule 5.15. Section 5.16.Foreign Assets Control Regulations, Etc. (a) Neither Obligor nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that its name appears or may in the future appear on a State Sanctions List or (iii) is a target of sanctions that have been imposed by the United Nations or the European Union. 13 (b)Neither Obligor nor any Controlled Entity (i) has violated, been found in violation of, or been charged or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to either Obligor’s knowledge, is under investigation by any Governmental Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws. (c)No part of the proceeds from the sale of the Notes hereunder: (i)constitutes or will constitute funds obtained on behalf of any Blocked Person or will otherwise be used by either Obligor or any Controlled Entity, directly or indirectly, (A) in connection with any investment in, or any transactions or dealings with, any Blocked Person, (B) for any purpose that would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic Sanctions Laws; (ii)will be used, directly or indirectly, in violation of, or cause any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or (iii)will be used, directly or indirectly, for the purpose of making any improper payments, including bribes, to any Governmental Official or commercial counterparty in order to obtain, retain or direct business or obtain any improper advantage, in each case which would be in violation of, or cause any Purchaser to be in violation of, any applicable Anti-Corruption Laws. (d)The Obligors have established procedures and controls which they reasonably believe are adequate (and otherwise comply with applicable law) to ensure that each Obligor and each Controlled Entity is and will continue to be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws. Section 5.17.Status under Certain Statutes. Neither Obligor nor any Subsidiary is subject to regulation under the Investment Company Act of 1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995, or the Federal Power Act. Section 5.18.Environmental Matters. (a) Neither Obligor nor any Subsidiary has knowledge of any claim or has received any notice of any claim and no proceeding has been instituted asserting any claim against any Obligor or any of its Subsidiaries or any of their respective real properties or other assets now or formerly owned, leased or operated by any of them, alleging any damage to the environment or violation of any Environmental Laws, except, in each case, such as could not reasonably be expected to result in a Material Adverse Effect. 14 (b)Neither Obligor nor any Subsidiary has actual knowledge of any facts which would reasonably be expected to give rise to any claim, public or private, of violation of Environmental Laws or damage to the environment emanating from, occurring on or in any way related to real properties now or formerly owned, leased or operated by any of them or to other assets or their use, except, in each case, such as could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (c)Neither Obligor nor any Subsidiary has stored any Hazardous Materials on real properties now or formerly owned, leased or operated by any of them in a manner which is contrary to any Environmental Law that could, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (d)Neither Obligor nor any Subsidiary has disposed of any Hazardous Materials in a manner which is contrary to any Environmental Law that could, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (e)All buildings on all real properties now owned, leased or operated by either Obligor or any Subsidiary are in compliance with applicable Environmental Laws, except where failure to comply could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. Section 5.19.Ranking of Obligations. The Company’s payment obligations under this Agreement and the Notes will, upon issuance of the Notes, rank at least pari passu, without preference or priority, with all other unsecured and unsubordinated Indebtedness of the Company. The Parent Guarantor’s payment obligations under the Parent Guaranty rank at least pari passu, without preference or priority, with all other unsecured and unsubordinated Indebtedness of the Parent Guarantor. The Subsidiary Guarantors’ payment obligation under the Subsidiary Guaranty rank at least pari passu, without preference or priority, with all other unsecured and unsubordinated Indebtedness of each Subsidiary Guarantor. SECTION 6. Representations of the Purchasers. Section 6.1.Purchase for Investment. Each Purchaser severally represents that it is purchasing the Notes for its own account or for one or more separate accounts maintained by such Purchaser or for the account of one or more pension or trust funds and not with a view to the distribution thereof, provided that the disposition of such Purchaser’s or their property shall at all times be within such Purchaser’s or their control. Each Purchaser understands that the Notes have not been registered under the Securities Act and may be resold only if registered pursuant to the provisions of the Securities Act or if an exemption from registration is available, except under circumstances where neither such registration nor such an exemption is required by law, and that the Company is not required to register the Notes. 15 Section 6.2.Source of Funds. Each Purchaser severally represents that at least one of the following statements is an accurate representation as to each source of funds (a “Source” ) to be used by such Purchaser to pay the purchase price of the Notes to be purchased by such Purchaser hereunder: (a)the Source is an “insurance company general account” (as the term is defined in the United States Department of Labor’s Prohibited Transaction Exemption (
